Exhibit 10.1
Back to Form 8-K [form8-k12014.htm]

AMENDMENT #18 TO CONTRACT NO. 0654
BETWEEN
GEORGIA DEPARTMENT OF COMMUNITY HEALTH
AND
WELLCARE OF GEORGIA, INC.
This Amendment is between the Georgia Department of Community Health
(hereinafter referred to as “DCH” or the “Department”) and WellCare of Georgia,
Inc. (hereinafter referred to as “Contractor”) and is made effective on the date
DCH receives written approval from the Centers for Medicare and Medicaid
Services (hereinafter referred to as “CMS”). Unless expressly modified or added
in this Amendment #18, the terms and conditions of the above-referenced
contract, as previously amended, are expressly incorporated into this Amendment
#18 as if completely restated herein.
WHEREAS, DCH and Contractor executed Contract #0654 with an effective date of
July 18, 2005 for the provision of services to members of the Georgia Families
Program;
WHEREAS, DCH pays Contractor a per member per month capitation rate for each
Georgia Families member enrolled in the Contractor’s plan;
WHEREAS, DCH has sought permission from CMS to revise the capitation rates
payable to Contractor for State Fiscal Year 2014; and
WHEREAS, pursuant to Section 32.0, Amendments in Writing, DCH and Contractor
desire to amend the above-referenced Contract by modifying the funding as set
forth below.
NOW THEREFORE, for and in consideration of the mutual promises of the Parties,
the terms, provisions and conditions of this Amendment and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, DCH and
Contractor hereby agree as follows:
I.
Upon receiving written notice from CMS indicating that agency’s approval of the
revised capitation rates to be effective for SFY 2014 (July 1, 2013 through June
30, 2014), the parties agree that Attachment H, Capitation Payment, contained at
Exhibit 1 to this Amendment, is applicable for the period of July 1, 2013
through June 30, 2014. In the event CMS disapproves revision of the capitation
rates as described herein, this amendment shall have no effect. DCH shall notify
Contractor in writing upon receipt of the CMS decision regarding the revision of
the capitation rates.

II.
The parties agree that the provisions set forth in Section 4.10.7, Payments
Pursuant to Section 1202 of the Affordable Care Act, also apply to the time
period of July 1, 2013 through June 30, 2014.

III.
DCH and Contractor agree that they have assumed an obligation to perform the
covenants, agreements, duties and obligations of the Contract, as modified and
amended herein, and agree to abide by all the provisions, terms and conditions
contained in the Contract as modified and amended.




--------------------------------------------------------------------------------




IV.
This Amendment shall be binding and inure to the benefit of the parties hereto,
their heirs, representatives, successors and assigns. Whenever the provisions of
this Amendment and the Contract are in conflict, the provisions of this
Amendment shall take precedence and control.

V.
It is understood by the Parties hereto that, if any part, term, or provision of
this Amendment or this entire Amendment is held to be illegal or in conflict
with any law of this State, then DCH, at its sole option, may enforce the
remaining unaffected portions or provisions of this Amendment or of the Contract
and the rights and obligations of the parties shall be construed and enforced as
if the Contract or Amendment did not contain the particular part, term or
provision held to be invalid.

VI.
This Amendment shall be construed in accordance with the laws of the State of
Georgia.

VII.
All other terms and conditions contained in the Contract and any amendment
thereto, not amended by this Amendment, shall remain in full force and effect.

SIGNATURES ON THE FOLLOWING PAGE

Amendment #18
 
Page 2 of 7
Contract #0654
 
 
WellCare of Georgia, Inc.
 
 

--------------------------------------------------------------------------------




SIGNATURE PAGE


IN WITNESS WHEREOF, DCH and Contractor, through their authorized officers and
agents, have caused this Amendment to be executed on their behalf as of the date
indicated.




GEORGIA DEPARTMENT OF COMMUNITY HEALTH


/s/ Clyde L. Reese III
 
12/26/2013
 
Clyde L. Reese III, Esq., Commissioner
 
Date
 
 
 
 
 
 
 
 
 
Jerry L. Dubberly
 
12-26-2013
 
Jerry Dubberly, Chief
 
Date
 
Division of Medical Assistance Plans
 
 
 
 
 
 
 
 
 
 
 
WELLCARE OF GEORGIA, INC.
 
 
 
 
 
 
 

 
BY:
/s/ Roman Kulich
 
12/19/2013
 
 
 
*SIGNATURE
 
DATE
 
 
 
 
 
 
 
 
 
Roman Kulich
 
 
 
 
 
Please Print/Type Name Here
 
 
 
 
 
 
 
 
 
 
 
Region President
 
 
 
 
 
*TITLE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* Must be President, Vice President, CEO or Other Officer Authorized to Execute
on Behalf of and Bind the Entity to a Contract
 




Amendment #18
 
Page 3 of 7
Contract #0654
 
 
WellCare of Georgia, Inc.
 
 

--------------------------------------------------------------------------------




EXHIBIT 1 TO AMENDMENT #18
CONFIDENTIAL - NOT FOR CIRCULATION
ATTACHMENT H
Attachment H is a table displaying the contracted rates by rate cell for each
contracted region. These rates will be the basis for calculating capitation
payments in each contracted Region.
(The table is displayed on the following page.)
*(THE FOLLOWING THREE PAGES CONTAIN A TABLE OF THE CAPITATION RATES PAYABLE TO
WELLCARE OF GEORGIA, INC. WITH RESPECT TO MEMBERS ENROLLED IN ITS MEDICAID PLAN.
IT HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION)*

Amendment #18
 
Page 4 of 7
Contract #0654
 
 
WellCare of Georgia, Inc.
 
 